Citation Nr: 1814747	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-34 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral perforated tympanic membranes.   

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to April 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral perforated tympanic membrane is currently rated 0 percent (the only rating provided) under Code 6211, as perforation of the tympanic membrane in and of itself, is not considered disabling.  However, at the October 2015 Travel Board, the Veteran described what he believed to be symptoms of the bilateral tympanic membrane perforations (e.g. blood in the ears) which may be compensable under alternate criteria.  An examination to assess the nature and severity of the disability is necessary.  In addition, at the hearing the Veteran testified that he had received VA treatment for his bilateral perforated tympanic membranes.  Up-to-date records of such treatment are pertinent evidence that is constructively of record, and if outstanding must be secured. 

Regarding the rating for bilateral hearing loss, at the October 2015 Travel Board hearing, the Veteran testified that his hearing acuity has worsened since his last VA examination to assess the disability.  As hearing loss is known to be a progressive disability, because the Veteran is competent to observe his hearing acuity is declining, and in the length of intervening period since he was last examined by VA (September 2014) and the allegation of worsening, a contemporaneous examination to assess the severity of the hearing loss is necessary.  

The case is REMANDED for the following action:

1.  The AOJ should secure for the record the complete clinical records (any not already associated with the claims file), of all evaluations and/or treatment the Veteran has received for his bilateral perforated tympanic membranes and for hearing loss.

2.  The AOJ should then arrange for an ENT examination of the Veteran (to include audiometric studies) to assess the nature and severity of his bilateral perforated tympanic membranes and ascertain the current severity of his bilateral hearing loss disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran an account of the complaints and symptoms he believes are related to his bilateral tympanic membrane perforations, and of the functional impact from hearing loss he has noted.  The examiner should:

(a) Describe all manifestations of the Veteran's service connected bilateral tympanic membrane perforations in detail (to include comment on the Veteran's subjective reports, noting specifically whether or they are indeed manifestations of the perforations), as well as the functional impairment associated with the manifestations.

(b)  Report the findings on official audiometry, and noting the Veteran's reports of the impairment in daily activity functioning that is due to his hearing loss, comment whether those reports are consistent with the level of severity of the disability shown by audiometry, and also comment on the nature and extent level of hearing impairment shown by audiometry would be expected to have on occupational functioning.

The examiner must include rationale with all opinions.

3..  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

